IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ALTON D. BROWN,                           :   No. 17 MAP 2018
                                          :
                   Appellant              :   Appeal from the Order of the
                                          :   Commonwealth Court dated January
                                          :   17, 2018 at No. 3 M.D. 2017
             v.                           :
                                          :
                                          :
PENNSYLVANIA DEPARTMENT OF                :
CORRECTIONS,                              :
                                          :
                   Appellee               :


                                     ORDER


PER CURIAM                                               DECIDED: May 31, 2019
      AND NOW, this 31st day of May, 2019, Appellant’s “Application For Leave To

Proceed In Forma Pauperis” and “Application for Special Relief” are DENIED and the

Order of the Commonwealth Court is AFFIRMED.